Citation Nr: 0012879	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for hearing 
loss.


FINDINGS OF FACT

1.  Lay evidence in the form of the veteran's own statement 
has been presented indicating that the veteran was exposed to 
the loud noise of a 5" fantail gun during practices firing 
while serving in the Navy aboard the USS Thuban, AKA 19, in 
the early 1950s.

2.  Medical evidence, specifically a private audiology report 
dated July 1998, has been presented showing that the veteran 
has current bilateral sensorineural hearing loss, showing the 
examiner's recordation of the veteran's history of noise 
exposure in service, and showing the examiner's assessment 
that the hearing loss was "probable noise-induced" hearing 
loss.


CONCLUSION OF LAW

The claim for service connection for hearing loss is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  38 C.F.R. § 3.385 
(1999).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim for service connection for a 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is "a plausible claim, one 
that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, the veteran has submitted his own lay statement 
that he was exposed to the loud noise of a 5" fantail gun 
during practices firing while serving in the Navy aboard the 
U.S.S. Thuban, AKA 19, in the early 1950s.  The veteran's own 
lay statement that he was exposed to loud noise in service is 
competent evidence of noise exposure in service and his 
statement is presumed credible for the purpose of 
establishing a well grounded claim.  Moreover, he has 
submitted medical evidence, specifically a private audiology 
report dated July 1998, showing that the veteran has current 
bilateral sensorineural hearing loss, showing the examiner's 
recordation of the veteran's history of noise exposure in 
service, and showing the examiner's assessment that the 
hearing loss was "probable noise-induced" hearing loss.  
The Board concludes that this evidence is sufficient to 
establish a well grounded claim for service connection for 
hearing loss because there is competent evidence of noise 
exposure in service, of a current diagnosis of hearing loss, 
and of a link between the current hearing loss and the noise 
exposure in service.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim for service connection for hearing loss is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The private medical evidence displays the findings from 
audiometric testing on in graph form.  It appears that 
hearing loss shown meets the requirements under section 3.385 
for a disability for VA service connection purposes.  
However, the Board concludes that VA audiological testing 
should be accomplished to verify the presence of a current 
hearing loss and to have the examiner render an opinion about 
whether the current hearing loss may be attributed to 
exposure to noise in service.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should ask the veteran to 
provide the names and addresses of health 
professionals, if any, who have treated 
him for his hearing loss since service 
and attempt to obtain those records of 
treatment.

2.  The RO should schedule the veteran 
for a VA audiological examination.  In 
addition to conducting the necessary 
audiometric testing, the examiner should 
review the July 1998 private audiological 
evaluation and the finding of Charles B. 
Beasley, M.D., that the veteran's 
sensorineural hearing loss is "probable 
noise-induced" hearing loss.  The VA 
examiner should render an opinion as to 
whether it is likely that the veteran's 
hearing loss was caused by exposure to 
noise as opposed to other factors.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claim 
for service connection for hearing loss 
on the merits considering the evidence in 
its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 



